UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2012 DATE OF REPORTING PERIOD: JUNE 30, 2012 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Equity & Bond Markets Overview FIRST INVESTORS LIFE SERIES FUNDS Dear Investor: We are pleased to provide you with our report for the first six months of 2012 (“the review period”). During this time, investment returns were generally good, despite a number of economic and geopolitical uncertainties. Economic Overview The year began with indications of stronger economic growth. Jobs data from the U.S. Labor Department showed that the U.S. added an average of 245,000 positions to payrolls per month during the first three months of the year, the strongest gains since 2006, as the unemployment rate fell from 8.5% to 8.2%. In addition, housing market data suggested a bottoming in sales after a multi-year decline. Growth slowed, however, in the second half of the review period to under 2%, as both the jobs report and manufacturing numbers were weaker than expected. According to the U.S. Bureau of Labor Statistics, nonfarm payroll employment began to disappoint, as the economy added only an average of 75,000 jobs per month, less than a third of the total from the first three months of 2012, while unemployment remained unchanged at 8.2% (though down from 9% a year ago). As hiring slowed, so did spending. Retail sales fell for two straight months in May and June, while consumer confidence tumbled in June to its lowest level since December 2011. Beneath the weak May and June numbers emerged a deeper concern that the U.S. economic recovery was not as robust as first appeared. In May, for instance, the Commerce Department lowered its estimate of first quarter spending growth from 2.9% to 2.5%. This against the backdrop of a general global economic slowdown, as the Eurozone debt crisis intensified, adversely affecting growth and financial markets. Feeling the pressure to do something, the Federal Reserve (“the Fed”) maintained and reaffirmed its highly accommodative monetary policy by extending “Operation Twist” (where the Fed sells short-term Treasuries and purchases longer-term notes) through the end of the year. The Stock Market Stocks rallied for a third month in a row in January, and finished the first half of the review period near multi-year highs for U.S. markets. For the equities market in general, most sectors generated positive returns, as investors continued to embrace risk during the start of 2012. Top sectors were financials (+7.3%), technology (+5.0%) and consumer discretionary (+4.4%). Energy was the only sector posting a down return, at –3.4%. Defensive areas lagged. Among styles, growth outperformed value. Dividend-paying and higher-quality stocks underperformed overall as well. 1 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS In the second half of the review period, June experienced the biggest rally for stocks since 1999. Global equities rebounded from May’s losses, as there was some progress in the European sovereign debt and the Spanish banking crises. For the equities market in general most sectors were positive, as investors flocked to shares exhibiting momentum and value attributes. Factors such as earnings surprise, analyst revisions and earnings momentum were the strongest performers. Positive contributors to performance included energy (+5.6%), health care (+5.6%) and telecom (+5.4%), while the worst performing sectors were consumer discretionary (+1.8%) and technology (+2.9%). Higher dividend yield was also a positive factor. Smaller-cap stocks were also a leading performer for the month, although mid-cap stocks lagged. Among investing styles, value outperformed growth for the first time on a monthly basis in 2012. On a global scale, investors pulled back from risk, and sold off equities as renewed fears from the continuing economic problems in Europe, and weakening indicators in the U.S., pushed investors to the exits. The Bond Market In the first half of the review period the broad bond market gained only 0.4%, according to Bank of America Merrill Lynch, as interest rates moved higher. Most of the move up in rates occurred in March as the Fed upgraded its outlook for the economy based on better economic data. In particular, the unemployment rate fell to 8.2%, a three-year low, and consumer and business spending continued to advance. In addition, aggressive actions by the European Central Bank to bolster European banks, and the successful restructuring of Greece’s debt temporarily stabilized the European sovereign debt crisis. In turn, this decreased the safe haven appeal of U.S. Treasuries and contributed to the rise in interest rates. In the second half of the review period, the broad bond market returned 2.2%. Fixed income returns were driven by a substantial decrease in long-term interest rates. In general, interest rates moved lower because of “flight-to-safety” flows due to the ongoing Eurozone debt crisis, slower economic growth and the Fed’s very accommodative monetary policy. Economic data, which continued to indicate a slowing global economy, was overshadowed by events in Europe. Of note, the ten-year U.S. Treasury note yield fell to 1.45% in early June, its lowest level in history. The two-year U.S. Treasury note yield, which is anchored by the Fed’s commitment to keep short-term rates very low, ended the review period at 0.30%. 2 Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. The Funds are only available through the purchase of variable life insurance policies and variable annuity contracts issued by First Investors Life Insurance Company. The reports do not reflect the additional expenses and charges that are applicable to variable life insurance policies and variable annuity contracts. This Equity & Bond Markets Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The views expressed in this Overview reflect those views of the Director of Equities and Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. This Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in variable life and annuity subaccounts. For all subaccounts, there is the risk that securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts such as small-cap, global or international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, bonds with longer maturities fluctuate more than bonds with shorter maturities in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. There are also special risks associated with investing in certain types of bond subaccounts, including liquidity risk and prepayment and extension risk. You should consult your prospectus for a precise explanation of the risks associated with your subaccounts. 3 Understanding Your Fund’s Expenses FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, January 1, 2012, and held for the entire six-month period ended June 30, 2012. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,000.00 $.50 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.36 $.50 * Expenses are equal to the annualized expense ratio of .10%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 5 Portfolio of Investments CASH MANAGEMENT FUND June 30, 2012 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—38.0% Fannie Mae: $400M 7/17/2012 0.07 % $ 399,988 500M 9/12/2012 0.12 499,878 500M Federal Home Loan Bank, 9/21/2012 0.12 499,863 Freddie Mac: 600M 7/16/2012 0.13 599,968 700M 8/14/2012 0.09 699,923 500M 8/21/2012 0.14 499,904 621M 9/17/2012 0.12 620,839 Total Value of U.S. Government Agency Obligations (cost $3,820,363) 3,820,363 CORPORATE NOTES—25.8% 500M Coca-Cola Co., 10/4/2012 (a) 0.23 499,696 400M Johnson & Johnson, 7/23/2012 (a) 0.11 399,973 350M McDonald’s Corp., 8/6/2012 (a) 0.13 349,955 450M PepsiCo, Inc., 8/24/2012 (a) 0.12 449,919 400M Wal-Mart Stores, Inc., 7/31/2012 (a) 0.13 399,957 500M Walt Disney Co., 7/10/2012 (a) 0.11 499,986 Total Value of Corporate Notes (cost $2,599,486) 2,599,486 VARIABLE AND FLOATING RATE NOTES—22.5% Federal Farm Credit Bank: 290M 8/8/2012 0.25 290,009 300M 9/24/2012 0.20 299,959 400M 3/6/2013 0.25 400,041 370M Freddie Mac, 3/21/2013 0.20 370,110 400M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.18 400,000 Valdez, Alaska Marine Terminal Rev.: 200M Exxon Pipeline Co. Project B 12/1/2033 0.13 200,000 300M Exxon Pipeline Co. Project C 12/1/2033 0.13 300,000 Total Value of Variable and Floating Rate Notes (cost $2,260,119) 2,260,119 6 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—11.9% U.S. Treasury Bills: $700M 8/2/2012 0.04 % $699,975 500M 9/6/2012 0.09 499,916 Total Value of Short-Term U.S. Government Obligations (cost $1,199,891) 1,199,891 Total Value of Investments (cost $9,879,859)** 98.2 % 9,879,859 Other Assets, Less Liabilities 1.8 185,226 Net Assets 100.0 % $10,065,085 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at June 30, 2012. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of Securities Act of 1933 (see Note 5). 7 Portfolio of Investments (continued) CASH MANAGEMENT FUND June 30, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 3,820,363 $ — $ 3,820,363 Corporate Notes — 2,599,486 — 2,599,486 Variable and Floating Rate Notes: Municipal Bonds — 900,000 — 900,000 U.S. Government Agency Obligations — 1,360,119 — 1,360,119 Short-Term U.S. Government Obligations — 1,199,891 — 1,199,891 Total Investments in Securities $ — $ 9,879,859 $ — $ 9,879,859 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 8 See notes to financial statements Fund Expenses (unaudited) DISCOVERY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,041.93 $4.11 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.83 $4.07 * Expenses are equal to the annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 9 Portfolio of Investments DISCOVERY FUND June 30, 2012 Shares Security Value COMMON STOCKS—99.6% Consumer Discretionary—14.1% 86,400 American Eagle Outfitters, Inc. $ 1,704,672 35,200 * Big Lots, Inc. 1,435,808 88,750 * Deckers Outdoor Corporation 3,905,888 120,100 * Express, Inc. 2,182,217 51,300 Foot Locker, Inc. 1,568,754 122,200 * Iconix Brand Group, Inc. 2,134,834 49,700 Men’s Wearhouse, Inc. 1,398,558 41,100 PVH Corporation 3,197,169 301,900 Regal Entertainment Group – Class “A” 4,154,144 21,682,044 Consumer Staples—1.9% 38,200 Cal-Maine Foods, Inc. 1,493,620 171,266 * Dole Food Company, Inc. 1,503,715 2,997,335 Energy—8.0% 94,300 * Denbury Resources, Inc. 1,424,873 146,687 * Matrix Service Company 1,664,897 304,000 * PetroQuest Energy, Inc. 1,520,000 23,000 * Plains Exploration & Production Company 809,140 73,000 * Resolute Energy Corporation 698,610 92,800 Sunoco, Inc. 4,408,000 41,400 * Whiting Petroleum Corporation 1,702,368 12,227,888 Financials—22.8% 8,052 * Alleghany Corporation 2,735,667 65,900 American Financial Group, Inc. 2,585,257 624,100 Anworth Mortgage Asset Corporation (REIT) 4,399,905 92,600 Aspen Insurance Holdings, Ltd. 2,676,140 217,100 Capitol Federal Financial, Inc. 2,579,148 94,500 * EZCORP, Inc. – Class “A” 2,216,970 275,200 First Niagara Financial Group, Inc. 2,105,280 337,000 * Knight Capital Group, Inc. – Class “A” 4,023,780 1,700 * Markel Corporation 750,890 10 Shares Security Value Financials (continued) 501,300 MFA Financial, Inc. (REIT) $ 3,955,257 57,300 Mid-America Apartment Communities, Inc. (REIT) 3,910,152 144,600 Montpelier Re Holdings, Ltd. 3,078,534 35,016,980 Health Care—12.5% 96,400 * Endo Health Solutions, Inc. 2,986,472 67,100 * Life Technologies Corporation 3,018,829 102,200 * Magellan Health Services, Inc. 4,632,726 39,400 * MEDNAX, Inc. 2,700,476 173,500 * Myriad Genetics, Inc. 4,124,095 68,700 PerkinElmer, Inc. 1,772,460 19,235,058 Industrials—5.0% 70,600 Applied Industrial Technologies, Inc. 2,601,610 78,900 EMCOR Group, Inc. 2,194,998 32,735 * FTI Consulting, Inc. 941,131 11,800 Precision Castparts Corporation 1,940,982 7,678,721 Information Technology—22.5% 120,600 * Avnet, Inc. 3,721,716 177,100 * Compuware Corporation 1,645,259 138,900 * Comverse Technology, Inc. 808,398 296,775 Convergys Corporation 4,383,367 42,100 * Cymer, Inc. 2,481,795 201,500 * Emulex Corporation 1,450,800 40,500 IAC/InterActiveCorp 1,846,800 51,950 j2 Global, Inc. 1,372,519 237,900 * Kulicke and Soffa Industries, Inc. 2,122,068 17,200 Lender Processing Services, Inc. 434,816 89,100 Lexmark International, Inc. – Class “A” 2,368,278 148,200 Marvell Technology Group, Ltd. 1,671,696 92,000 * Microsemi Corporation 1,701,080 273,200 * QLogic Corporation 3,740,108 273,800 * TriQuint Semiconductor, Inc. 1,505,900 352,300 * Vishay Intertechnology, Inc. 3,322,189 34,576,789 11 Portfolio of Investments (continued) DISCOVERY FUND June 30, 2012 Shares Security Value Materials—11.6% 50,000 AptarGroup, Inc. $2,552,500 176,200 * Chemtura Corporation 2,554,900 31,500 * Innospec, Inc. 932,715 120,700 Olin Corporation 2,521,423 22,600 Royal Gold, Inc. 1,771,840 33,600 Schnitzer Steel Industries, Inc. – Class “A” 941,472 78,500 Sensient Technologies Corporation 2,883,305 6,800 * Tronox, Ltd. – Class “A” 820,896 55,900 Westlake Chemical Corporation 2,921,334 17,900,385 Telecommunication Services—1.2% 221,000 * Premiere Global Services, Inc. 1,854,190 Total Value of Common Stocks (cost $129,239,793) 99.6 % 153,169,390 Other Assets, Less Liabilities .4 642,474 Net Assets 100.0 % $153,811,864 * Non-income producing Summary of Abbreviations: REIT Real Estate Investment Trust 12 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks* $ 153,169,390 $ — $ — $ 153,169,390 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 13 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,010.69 $3.80 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.08 $3.82 * Expenses are equal to the annualized expense ratio of .76%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 14 Portfolio of Investments GOVERNMENT FUND June 30, 2012 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—59.0% Fannie Mae—5.9% $1,271M 5.5%, 7/1/2034 – 10/1/2039 $ 1,401,270 198M 9%, 11/1/2026 245,108 117M 11%, 10/1/2015 130,362 1,776,740 Freddie Mac—3.3% 910M 5.5%, 11/1/2038 1,001,750 Government National Mortgage Association I Program—46.2% 3,464M 4%, 10/15/2040 – 11/15/2041 3,795,169 3,157M 4.5%, 6/15/2039 – 8/15/2040 3,477,357 4,365M 5%, 6/15/2033 – 6/15/2040 4,837,907 1,338M 5.5%, 2/15/2033 – 11/15/2038 1,498,470 250M 6%, 11/15/2032 – 4/15/2036 284,588 13,893,491 Government National Mortgage Association II Program—3.6% 994M 4%, 3/20/2042 1,089,349 Total Value of Residential Mortgage-Backed Securities (cost $16,935,465) 17,761,330 U.S. GOVERNMENT AGENCY OBLIGATIONS—29.4% Fannie Mae: 1,750M 1.625%, 10/26/2015 1,814,136 1,750M 1.25%, 1/30/2017 1,779,561 1,250M Federal Farm Credit Bank, 1.75%, 2/21/2013 1,261,085 1,250M Federal Home Loan Bank, 5.375%, 5/18/2016 1,475,164 1,250M Freddie Mac, 3%, 7/28/2014 1,316,267 1,000M Tennessee Valley Authority, 4.5%, 4/1/2018 1,180,882 Total Value of U.S. Government Agency Obligations (cost $8,619,512) 8,827,095 U.S. GOVERNMENT OBLIGATIONS—6.8% 466M FDA Queens, LP, 6.99%, 6/15/2017 (a) 515,465 1,500M U.S. Treasury Note, 0.875%, 12/31/2016 1,513,711 Total Value of U.S. Government Obligations (cost $2,032,423) 2,029,176 15 Portfolio of Investments (continued) GOVERNMENT FUND June 30, 2012 Principal Amount Security Value U.S. GOVERNMENT FDIC GUARANTEED DEBT—3.4% $1,000M JPMorgan Chase & Co., 2.125%, 12/26/2012 (cost $1,011,463) $ 1,009,328 Total Value of Investments (cost $28,598,863) 98.6 % 29,626,929 Other Assets, Less Liabilities 1.4 417,708 Net Assets 100.0 % $30,044,637 (a) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 17,761,330 $ — $ 17,761,330 U.S. Government Agency Obligations — 8,827,095 — 8,827,095 U.S. Government Obligations — 2,029,176 — 2,029,176 U.S. Government FDIC Guaranteed Debt — 1,009,328 — 1,009,328 Total Investments in Securities $ — $ 29,626,929 $ — $ 29,626,929 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 16 See notes to financial statements Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,091.81 $4.21 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.83 $4.07 * Expenses are equal to the annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 17 Portfolio of Investments GROWTH & INCOME FUND June 30, 2012 Shares Security Value COMMON STOCKS—99.7% Consumer Discretionary—13.3% 98,200 Allison Transmission Holdings, Inc. $ 1,724,392 111,300 Best Buy Company, Inc. 2,332,848 39,100 * BorgWarner, Inc. 2,564,569 200 * CafePress, Inc. 2,976 144,485 CBS Corporation – Class “B” 4,736,218 17,261 CEC Entertainment, Inc. 627,783 20,064 Coach, Inc. 1,173,343 139,000 Dana Holding Corporation 1,780,590 72,600 * Delphi Automotive, PLC 1,851,300 36,800 GNC Acquisition Holdings, Inc. – Class “A” 1,442,560 57,100 Home Depot, Inc. 3,025,729 89,800 Limited Brands, Inc. 3,819,194 51,700 Lowe’s Companies, Inc. 1,470,348 33,200 McDonald’s Corporation 2,939,196 152,243 Newell Rubbermaid, Inc. 2,761,688 115,100 Pier 1 Imports, Inc. 1,891,093 41,398 * Steiner Leisure, Ltd. 1,921,281 180,870 Stewart Enterprises, Inc. – Class “A” 1,291,412 25,900 * TRW Automotive Holdings Corporation 952,084 800 * Tumi Holdings, Inc. 14,000 16,500 Tupperware Brands Corporation 903,540 20,700 * Vera Bradley, Inc. 436,356 46,900 Walt Disney Company 2,274,650 65,883 Wyndham Worldwide Corporation 3,474,669 45,411,819 Consumer Staples—10.2% 120,600 Altria Group, Inc. 4,166,730 98,300 Avon Products, Inc. 1,593,443 61,989 Coca-Cola Company 4,846,920 76,200 CVS Caremark Corporation 3,560,826 15,500 McCormick & Company, Inc. 940,075 44,927 Nu Skin Enterprises, Inc. – Class “A” 2,107,076 36,200 PepsiCo, Inc. 2,557,892 88,100 Philip Morris International, Inc. 7,687,606 39,713 Procter & Gamble Company 2,432,421 85,400 Roundy’s, Inc. 871,934 60,064 Wal-Mart Stores, Inc. 4,187,662 34,952,585 18 Shares Security Value Energy—10.5% 39,400 Anadarko Petroleum Corporation $ 2,608,280 39,900 * C&J Energy Services, Inc. 738,150 41,700 Chevron Corporation 4,399,350 66,700 ConocoPhillips 3,727,196 15,700 Devon Energy Corporation 910,443 42,000 Ensco, PLC – Class “A” 1,972,740 69,611 ExxonMobil Corporation 5,956,613 13,200 Hess Corporation 573,540 102,022 Marathon Oil Corporation 2,608,703 40,911 Marathon Petroleum Corporation 1,837,722 37,950 National Oilwell Varco, Inc. 2,445,498 78,800 * Noble Corporation 2,563,364 33,350 * Phillips 66 1,108,554 16,994 Sasol, Ltd. (ADR) 721,395 15,200 Schlumberger, Ltd. 986,632 87,107 Suncor Energy, Inc. 2,521,748 35,679,928 Financials—10.3% 66,806 American Express Company 3,888,777 56,500 Ameriprise Financial, Inc. 2,952,690 114,800 Brookline Bancorp, Inc. 1,015,980 14,100 Chubb Corporation 1,026,762 49,843 Discover Financial Services 1,723,571 26,600 Financial Select Sector SPDR Fund (ETF) 388,892 83,500 FirstMerit Corporation 1,379,420 37,100 Invesco, Ltd. 838,460 113,488 JPMorgan Chase & Company 4,054,926 28,800 M&T Bank Corporation 2,378,016 43,300 MetLife, Inc. 1,335,805 27,000 Morgan Stanley 393,930 128,100 New York Community Bancorp, Inc. 1,605,093 48,400 PNC Financial Services Group, Inc. 2,957,724 11,900 * Select Income REIT (REIT) 282,744 27,000 SPDR S&P Regional Banking (ETF) 739,260 103,279 * Sunstone Hotel Investors, Inc. (REIT) 1,135,036 101,588 U.S. Bancorp 3,267,070 79,600 Urstadt Biddle Properties – Class “A” (REIT) 1,573,692 69,767 Wells Fargo & Company 2,333,008 35,270,856 19 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2012 Shares Security Value Health Care—12.4% 84,000 Abbott Laboratories $ 5,415,480 15,730 Baxter International, Inc. 836,050 33,700 Covidien, PLC 1,802,950 50,222 * Express Scripts Holding Company 2,803,894 58,400 * Gilead Sciences, Inc. 2,994,752 78,375 Johnson & Johnson 5,295,015 17,400 McKesson Corporation 1,631,250 87,443 Merck & Company, Inc. 3,650,745 53,600 * Par Pharmaceutical Companies, Inc. 1,937,104 246,139 Pfizer, Inc. 5,661,197 34,953 Sanofi (ADR) 1,320,524 70,543 Thermo Fisher Scientific, Inc. 3,661,887 40,500 UnitedHealth Group, Inc. 2,369,250 39,300 * Watson Pharmaceuticals, Inc. 2,907,807 42,287,905 Industrials—16.6% 58,294 3M Company 5,223,142 88,800 Altra Holdings, Inc. 1,401,264 32,000 Armstrong World Industries, Inc. 1,573,120 30,800 Caterpillar, Inc. 2,615,228 34,537 Chicago Bridge & Iron Company NV – NY Shares 1,311,025 32,700 * Esterline Technologies Corporation 2,038,845 58,200 * Generac Holdings, Inc. 1,400,292 112,296 General Electric Company 2,340,249 35,235 Goodrich Corporation 4,471,321 61,040 Honeywell International, Inc. 3,408,474 52,153 IDEX Corporation 2,032,924 91,450 ITT Corporation 1,609,520 12,700 Lockheed Martin Corporation 1,105,916 48,119 * Mobile Mini, Inc. 692,914 11,518 Northrop Grumman Corporation 734,733 31,000 Parker Hannifin Corporation 2,383,280 20,400 Raytheon Company 1,154,436 44,900 Snap-on, Inc. 2,795,025 143,000 TAL International Group, Inc. 4,789,070 74,500 Textainer Group Holdings, Ltd. 2,749,050 25,700 Triumph Group, Inc. 1,446,139 20 Shares Security Value Industrials (continued) 102,793 Tyco International, Ltd. $ 5,432,610 44,900 United Technologies Corporation 3,391,297 19,600 Xylem, Inc. 493,332 56,593,206 Information Technology—19.9% 12,400 * Apple, Inc. 7,241,600 7,600 * Arris Group, Inc. 105,716 51,200 Avago Technologies, Ltd. 1,838,080 27,400 * CACI International, Inc. – Class “A” 1,507,548 198,400 Cisco Systems, Inc. 3,406,528 28,500 * eBay, Inc. 1,197,285 166,700 * EMC Corporation 4,272,521 93,500 Hewlett-Packard Company 1,880,285 173,052 Intel Corporation 4,611,836 43,729 International Business Machines Corporation 8,552,518 145,900 Intersil Corporation – Class “A” 1,553,835 250,500 Microsoft Corporation 7,662,795 166,000 * NCR Corporation 3,773,180 61,700 * NeuStar, Inc. – Class “A” 2,060,780 91,500 Oracle Corporation 2,717,550 46,855 * Parametric Technology Corporation 982,081 86,488 QUALCOMM, Inc. 4,815,652 109,360 * Symantec Corporation 1,597,750 79,600 TE Connectivity, Ltd. 2,540,036 163,400 Western Union Company 2,751,656 176,400 * Yahoo!, Inc. 2,792,412 67,861,644 Materials—3.3% 46,700 Celanese Corporation – Series “A” 1,616,754 21,700 DuPont (E.I.) de Nemours & Company 1,097,369 72,940 Freeport-McMoRan Copper & Gold, Inc. 2,485,066 78,900 Kronos Worldwide, Inc. 1,245,831 42,700 LyondellBasell Industries NV – Class “A” 1,719,529 11,600 Praxair, Inc. 1,261,268 68,320 RPM International, Inc. 1,858,304 11,284,121 21 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2012 Shares Security Value Telecommunication Services—2.8% 125,783 AT&T, Inc. $ 4,485,422 113,800 Verizon Communications, Inc. 5,057,272 9,542,694 Utilities—.4% 20,500 American Electric Power Company, Inc. 817,950 14,426 Atmos Energy Corporation 505,920 1,323,870 Total Value of Common Stocks (cost $259,540,970) 99.7 % 340,208,628 Other Assets, Less Liabilities .3 1,176,428 Net Assets 100.0 % $341,385,056 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 22 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks* $ 340,208,628 $ — $ — $ 340,208,628 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 23 Fund Expenses (unaudited) HIGH YIELD FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,060.07 $4.51 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.48 $4.42 * Expenses are equal to the annualized expense ratio of .88%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 24 Portfolio of Investments HIGH YIELD FUND June 30, 2012 Principal Amount Security Value CORPORATE BONDS—93.9% Automotive—3.2% $ 575M Chrysler Group, LLC/CG Co–Issuer, Inc., 8.25%, 6/15/2021 $ 593,687 400M Cooper Tire & Rubber Co., 8%, 12/15/2019 430,000 300M Cooper-Standard Automotive, Inc., 8.5%, 5/1/2018 325,125 525M Exide Technologies, 8.625%, 2/1/2018 416,719 250M Ford Motor Co., 6.625%, 10/1/2028 282,409 150M Jaguar Land Rover, PLC, 7.75%, 5/15/2018 (a) 155,250 300M Oshkosh Corp., 8.5%, 3/1/2020 334,500 2,537,690 Building Materials—2.1% 350M Associated Materials, LLC, 9.125%, 11/1/2017 314,125 Building Materials Corp.: 475M 6.875%, 8/15/2018 (a) 507,062 200M 7.5%, 3/15/2020 (a) 218,000 325M Griffon Corp., 7.125%, 4/1/2018 331,500 300M Texas Industries, Inc., 9.25%, 8/15/2020 301,500 1,672,187 Capital Goods—.5% 375M Belden CDT, Inc., 9.25%, 6/15/2019 410,625 Chemicals—3.3% 400M Ferro Corp., 7.875%, 8/15/2018 392,000 225M Kinove German Bondco GmbH, 9.625%, 6/15/2018 (a) 232,875 LyondellBasell Industries NV: 200M 5%, 4/15/2019 (a) 210,750 200M 6%, 11/15/2021 (a) 220,500 325M PolyOne Corp., 7.375%, 9/15/2020 346,125 800M Rhodia SA, 6.875%, 9/15/2020 (a) 884,000 Solutia, Inc.: 125M 8.75%, 11/1/2017 140,781 175M 7.875%, 3/15/2020 205,187 2,632,218 25 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2012 Principal Amount Security Value Consumer Non-Durables—2.1% $ 350M Easton-Bell Sports, Inc., 9.75%, 12/1/2016 $ 384,562 Levi Strauss & Co.: 350M 7.625%, 5/15/2020 373,625 350M 6.875%, 5/1/2022 (a) 360,938 150M Libbey Glass, Inc., 6.875%, 5/15/2020 (a) 154,875 325M Phillips Van-Heusen Corp., 7.375%, 5/15/2020 361,562 1,635,562 Energy—14.4% AmeriGas Finance, LLC: 50M 6.75%, 5/20/2020 51,125 200M 7%, 5/20/2022 206,500 Basic Energy Services, Inc.: 75M 7.125%, 4/15/2016 74,437 150M 7.75%, 2/15/2019 144,750 325M Berry Petroleum Co., 6.375%, 9/15/2022 336,375 275M Calumet Specialty Products Partners, LP, 9.625%, 8/1/2020 (a) 280,500 Chesapeake Energy Corp.: 350M 7.25%, 12/15/2018 358,750 25M 6.625%, 8/15/2020 24,875 150M Chesapeake Midstream Partners, LP, 6.125%, 7/15/2022 147,750 325M Concho Resources, Inc., 8.625%, 10/1/2017 359,937 Consol Energy, Inc.: 225M 8%, 4/1/2017 234,562 525M 8.25%, 4/1/2020 553,875 Copano Energy, LLC: 75M 7.75%, 6/1/2018 78,000 375M 7.125%, 4/1/2021 388,125 475M Crosstex Energy, LP, 8.875%, 2/15/2018 502,609 400M Denbury Resources, Inc., 8.25%, 2/15/2020 440,000 375M El Paso Corp., 6.5%, 9/15/2020 412,695 200M El Paso Pipeline Partners Operating Co., LLC, 5%, 10/1/2021 217,385 100M Encore Acquisition Co., 9.5%, 5/1/2016 109,750 215M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (a) 206,938 Ferrellgas Partners, LP: 475M 9.125%, 10/1/2017 498,750 190M 8.625%, 6/15/2020 170,050 550M Forest Oil Corp., 7.25%, 6/15/2019 507,375 450M Genesis Energy, LP, 7.875%, 12/15/2018 463,500 575M Hilcorp Energy I, LP, 8%, 2/15/2020 (a) 622,438 26 Principal Amount Security Value Energy (continued) Inergy, LP: $ 325M 7%, 10/1/2018 $ 336,375 92M 6.875%, 8/1/2021 92,460 300M Kodiak Oil & Gas Corp., 8.125%, 12/1/2019 (a) 309,375 Linn Energy, LLC: 450M 6.25%, 11/1/2019 (a) 441,563 75M 8.625%, 4/15/2020 81,187 325M Murray Energy Corp., 10.25%, 10/15/2015 (a) 286,813 50M Newfield Exploration Co., 7.125%, 5/15/2018 53,187 75M Penn Virginia Corp., 7.25%, 4/15/2019 62,250 200M Petrohawk Energy Corp., 10.5%, 8/1/2014 221,690 150M Plains Exploration & Production Co., 6.125%, 6/15/2019 151,500 Quicksilver Resources, Inc.: 125M 8.25%, 8/1/2015 117,500 300M 11.75%, 1/1/2016 293,625 300M 9.125%, 8/15/2019 262,500 200M SandRidge Energy, Inc., 7.5%, 3/15/2021 198,500 150M SESI, LLC, 6.375%, 5/1/2019 157,875 SM Energy Co.: 75M 6.625%, 2/15/2019 77,250 150M 6.5%, 11/15/2021 153,375 150M 6.5%, 1/1/2023 (a) 151,313 225M Vanguard Natural Resources, LLC, 7.875%, 4/1/2020 225,281 200M Western Refining, Inc., 11.25%, 6/15/2017 (a) 225,500 11,290,170 Financials—4.8% Ally Financial, Inc.: 200M 5.5%, 2/15/2017 203,353 525M 6.25%, 12/1/2017 554,957 500M 8%, 3/15/2020 577,500 100M CNH Capital, LLC, 6.25%, 11/1/2016 (a) 107,500 Ford Motor Credit Co., LLC: 100M 12%, 5/15/2015 125,000 100M 6.625%, 8/15/2017 113,872 600M 5.875%, 8/2/2021 668,695 27 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2012 Principal Amount Security Value Financials (continued) International Lease Finance Corp.: $ 50M 5.875%, 5/1/2013 $ 51,375 50M 6.625%, 11/15/2013 52,000 750M 8.625%, 9/15/2015 831,562 275M 8.75%, 3/15/2017 310,063 150M 8.25%, 12/15/2020 172,151 3,768,028 Food/Beverage/Tobacco—.9% 75M CF Industries, Inc., 6.875%, 5/1/2018 89,156 225M JBS USA, LLC, 7.25%, 6/1/2021 (a) 210,375 375M Pilgrim’s Pride Corp., 7.875%, 12/15/2018 382,031 681,562 Food/Drug—2.4% 850M McJunkin Red Man Corp., 9.5%, 12/15/2016 922,250 475M NBTY, Inc., 9%, 10/1/2018 527,250 175M SUPERVALU, Inc., 7.5%, 11/15/2014 178,063 200M Tops Holding Corp./Tops Markets, LLC, 10.125%, 10/15/2015 213,500 1,841,063 Forest Products/Containers—3.5% 200M Ardagh Packaging Finance, 7.375%, 10/15/2017 (a) 213,500 325M Ball Corp., 7.375%, 9/1/2019 360,750 325M Clearwater Paper Corp., 7.125%, 11/1/2018 344,500 225M Exopack Holding Corp., 10%, 6/1/2018 226,688 175M JSG Funding, PLC (Smurfit Kappa Funding, PLC), 7.75%, 4/1/2015 177,625 225M Mead Products, LLC/ACCO Brands, 6.75%, 4/30/2020 (a) 238,500 400M Reynolds Group Escrow, LLC, 7.75%, 10/15/2016 (a) 423,000 200M Sappi Papier Holding GmbH, 8.375%, 6/15/2019 (a)(b) 201,000 200M Sealed Air Corp., 8.125%, 9/15/2019 (a) 224,000 300M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 303,750 2,713,313 28 Principal Amount Security Value Gaming/Leisure—.9% $ 250M Ameristar Casinos, Inc., 7.5%, 4/15/2021 $ 268,750 National CineMedia, LLC: 200M 7.875%, 7/15/2021 213,000 225M 6%, 4/15/2022 (a) 230,063 711,813 Health Care—5.5% 250M AMERIGROUP Corp., 7.5%, 11/15/2019 270,000 600M Aviv Healthcare Properties, LP, 7.75%, 2/15/2019 621,000 175M Capella Healthcare, Inc., 9.25%, 7/1/2017 182,000 Community Health Systems, Inc.: 126M 8.875%, 7/15/2015 129,465 250M 8%, 11/15/2019 267,500 200M DaVita, Inc., 6.375%, 11/1/2018 207,000 Fresenius Medical Care US Finance II, Inc.: 150M 5.625%, 7/31/2019 (a) 156,750 125M 5.875%, 1/31/2022 (a) 130,469 600M Genesis Health Ventures, Inc., 9.75%, 6/15/2005 (c)(d) 375 HCA, Inc.: 150M 6.375%, 1/15/2015 160,125 75M 8%, 10/1/2018 84,375 75M 6.5%, 2/15/2020 81,469 25M 7.25%, 9/15/2020 27,625 275M 7.75%, 5/15/2021 296,313 325M 7.5%, 2/15/2022 355,062 Healthsouth Corp.: 300M 7.25%, 10/1/2018 321,000 125M 7.75%, 9/15/2022 134,688 175M LVB Acquisition, Inc. (Biomet, Inc.), 10%, 10/15/2017 187,797 225M Universal Hospital Services, Inc., 8.5%, 6/1/2015 230,484 Vanguard Health Holding Co. II, LLC: 250M 8%, 2/1/2018 256,875 200M 7.75%, 2/1/2019 (a) 203,000 4,303,372 Information Technology—4.0% 275M Audatex North America, Inc., 6.75%, 6/15/2018 (a) 290,812 425M Computer Sciences Corp., 6.5%, 3/15/2018 454,750 Equinix, Inc.: 250M 8.125%, 3/1/2018 278,125 175M 7%, 7/15/2021 192,938 29 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2012 Principal Amount Security Value Information Technology (continued) Fidelity National Information Services, Inc.: $ 175M 7.625%, 7/15/2017 $ 193,812 325M 7.875%, 7/15/2020 367,250 Jabil Circuit, Inc.: 50M 7.75%, 7/15/2016 57,250 550M 8.25%, 3/15/2018 647,625 400M Lawson Software, Inc., 9.375%, 4/1/2019 (a) 429,000 275M MEMC Electronic Materials, Inc., 7.75%, 4/1/2019 218,625 3,130,187 Manufacturing—2.5% 200M Amsted Industries, 8.125%, 3/15/2018 (a) 212,500 375M Bombardier, Inc., 5.75%, 3/15/2022 (a) 375,469 515M Case New Holland, Inc., 7.875%, 12/1/2017 597,400 300M EDP Finance BV, 6%, 2/2/2018 (a) 261,273 275M Rexel SA, 6.125%, 12/15/2019 (a) 278,094 175M Terex Corp., 10.875%, 6/1/2016 197,094 1,921,830 Media-Broadcasting—4.5% 325M Allbritton Communication Co., 8%, 5/15/2018 341,250 Belo Corp.: 100M 7.75%, 6/1/2027 98,500 575M 7.25%, 9/15/2027 550,562 375M Block Communications, Inc., 7.25%, 2/1/2020 (a) 382,500 400M Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 379,000 350M Nexstar/Mission Broadcasting, Inc., 8.875%, 4/15/2017 371,438 575M Sinclair Television Group, Inc., 9.25%, 11/1/2017 (a) 638,250 700M XM Satellite Radio, Inc., 7.625%, 11/1/2018 (a) 756,000 3,517,500 Media-Cable TV—7.7% 525M Cablevision Systems Corp., 8.625%, 9/15/2017 588,000 CCO Holdings, LLC: 150M 7.25%, 10/30/2017 164,250 225M 7.875%, 4/30/2018 245,812 150M 7%, 1/15/2019 162,750 175M 7.375%, 6/1/2020 193,156 225M Cequel Communications Holdings I, Inc., 8.625%, 11/15/2017 (a) 243,562 30 Principal Amount Security Value Media-Cable TV (continued) Clear Channel Worldwide: $ 350M 9.25%, 12/15/2017 Series “A” $ 382,375 300M 9.25%, 12/15/2017 Series “B” 328,500 25M 7.625%, 3/15/2020 Series “A” (a) 24,063 250M 7.625%, 3/15/2020 Series “B” (a) 245,625 50M CSC Holdings, LLC, 6.75%, 11/15/2021 (a) 53,500 DISH DBS Corp.: 350M 7.875%, 9/1/2019 405,125 75M 6.75%, 6/1/2021 81,375 100M 5.875%, 7/15/2022 (a) 101,500 225M Echostar DBS Corp., 7.125%, 2/1/2016 248,063 225M Harron Communications, LP, 9.125%, 4/1/2020 (a) 234,000 800M Nara Cable Funding, Ltd., 8.875%, 12/1/2018 (a) 692,000 475M Quebecor Media, Inc., 7.75%, 3/15/2016 489,250 675M UPC Germany GmbH, 8.125%, 12/1/2017 (a) 729,000 400M UPC Holding BV, 9.875%, 4/15/2018 (a) 440,000 6,051,906 Media-Diversified—1.4% 426M Entravision Communications Corp., 8.75%, 8/1/2017 453,690 475M Lamar Media Corp., 7.875%, 4/15/2018 524,875 125M NAI Entertainment Holdings, LLC, 8.25%, 12/15/2017 (a) 138,750 1,117,315 Metals/Mining—9.4% AK Steel Corp.: 100M 7.625%, 5/15/2020 85,000 75M 8.375%, 4/1/2022 64,125 ArcelorMittal: 50M 4.5%, 2/25/2017 49,286 450M 9.85%, 6/1/2019 536,210 200M 5.5%, 3/1/2021 189,623 150M 6.25%, 2/25/2022 147,173 Arch Coal, Inc.: 375M 7.25%, 10/1/2020 318,750 400M 7.25%, 6/15/2021 337,000 31 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2012 Principal Amount Security Value Metals/Mining (continued) FMG Resources (August 2006) Property, Ltd.: $ 50M 7%, 11/1/2015 (a) $ 51,250 175M 6.375%, 2/1/2016 (a) 178,063 125M 6%, 4/1/2017 (a) 125,938 225M 6.875%, 2/1/2018 (a) 228,094 125M 8.25%, 11/1/2019 (a) 133,125 100M 6.875%, 4/1/2022 (a) 101,000 175M JMC Steel Group, 8.25%, 3/15/2018 (a) 174,563 150M Kaiser Aluminum Corp., 8.25%, 6/1/2020 (a) 153,750 375M Metals USA, Inc., 11.125%, 12/1/2015 391,406 225M Molycorp, Inc., 10%, 6/1/2020 (a) 223,875 700M Novelis, Inc., 8.375%, 12/15/2017 752,500 Peabody Energy Corp.: 325M 6%, 11/15/2018 (a) 325,000 175M 6.5%, 9/15/2020 178,063 475M 6.25%, 11/15/2021 (a) 472,625 Schaeffler Finance BV: 200M 7.75%, 2/15/2017 (a) 209,500 400M 8.5%, 2/15/2019 (a) 429,000 United States Steel Corp.: 125M 7%, 2/1/2018 124,063 475M 7.375%, 4/1/2020 460,750 175M 7.5%, 3/15/2022 168,875 Vulcan Materials Co.: 175M 6.5%, 12/1/2016 185,063 525M 7%, 6/15/2018 561,750 7,355,420 Real Estate Investment Trusts—1.0% Developers Diversified Realty Corp.: 100M 9.625%, 3/15/2016 121,564 75M 7.875%, 9/1/2020 89,818 Omega Healthcare Investors, Inc.: 125M 7.5%, 2/15/2020 136,875 200M 6.75%, 10/15/2022 214,500 200M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 209,500 772,257 32 Principal Amount Security Value Retail-General Merchandise—4.6% $ 119M CKE Restaurants, Inc., 11.375%, 7/15/2018 $ 136,552 300M J.C. Penney Corp., Inc., 7.95%, 4/1/2017 301,500 350M Landry’s, Inc., 9.375%, 5/1/2020 (a) 357,438 300M Limited Brands, Inc., 8.5%, 6/15/2019 354,000 275M Monitronics International, Inc., 9.125%, 4/1/2020 (a) 265,375 475M Needle Merger Sub Corp., 8.125%, 3/15/2019 (a) 475,000 475M NPC International, Inc., 10.5%, 1/15/2020 528,438 200M QVC, Inc., 7.5%, 10/1/2019 (a) 222,115 200M Sally Holdings, LLC/Sally Capital, Inc., 6.875%, 11/15/2019 218,500 175M Toys R Us Property Co. II, Inc., 8.5%, 12/1/2017 183,094 350M Wendy’s/Arby’s Restaurants, LLC., 10%, 7/15/2016 377,566 225M YCC Holdings, LLC/Yankee Finance, Inc., 10.25%, 2/15/2016 230,063 3,649,641 Services—2.4% 275M CoreLogic, Inc., 7.25%, 6/1/2021 (a) 283,250 200M Covanta Holding Corp., 6.375%, 10/1/2022 212,399 Iron Mountain, Inc.: 225M 7.75%, 10/1/2019 244,125 300M 8.375%, 8/15/2021 327,000 400M PHH Corp., 9.25%, 3/1/2016 427,000 375M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 414,375 1,908,149 Telecommunications—6.5% 75M CenturyLink, Inc., 5.8%, 3/15/2022 74,800 Citizens Communications Co.: 750M 7.125%, 3/15/2019 761,250 200M 9%, 8/15/2031 192,000 350M GCI, Inc., 8.625%, 11/15/2019 368,375 750M Inmarsat Finance, PLC, 7.375%, 12/1/2017 (a) 804,375 Intelsat Jackson Holdings SA: 625M 7.25%, 10/15/2020 (a) 659,375 50M 7.5%, 4/1/2021 53,125 100M PAETEC Holding Corp., 9.875%, 12/1/2018 112,250 150M Qwest Communications International, Inc., 7.125%, 4/1/2018 158,813 50M Qwest Corp., 6.5%, 6/1/2017 56,235 Sprint Capital Corp.: 300M 6.9%, 5/1/2019 283,500 475M 6.875%, 11/15/2028 384,750 33 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2012 Principal Amount Security Value Telecommunications (continued) $ 225M Telesat Canada/Telesat, LLC, 6%, 5/15/2017 (a) $ 83M Virgin Media Finance, PLC, 9.5%, 8/15/2016 92,960 Wind Acquisition Finance SA: 200M 11.75%, 7/15/2017 (a) 162,500 200M 7.25%, 2/15/2018 (a) 176,000 Windstream Corp.: 225M 7.875%, 11/1/2017 246,375 300M 7.75%, 10/15/2020 319,500 5,136,246 Transportation—1.2% 350M CHC Helicopter SA, 9.25%, 10/15/2020 343,875 Navios Maritime Holdings: 250M 8.875%, 11/1/2017 253,125 375M 8.125%, 2/15/2019 322,500 919,500 Utilities—4.1% AES Corp.: 125M 9.75%, 4/15/2016 148,750 100M 8%, 10/15/2017 114,250 100M 7.375%, 7/1/2021 (a) 111,750 500M Atlantic Power Corp., 9%, 11/15/2018 (a) 513,750 350M Calpine Construction Finance Co., LP, 8%, 6/1/2016 (a) 379,750 75M Calpine Corp., 7.5%, 2/15/2021 (a) 81,375 75M DPL, Inc., 7.25%, 10/15/2021 (a) 83,625 189M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 197,589 400M Intergen NV, 9%, 6/30/2017 (a) 394,000 NRG Energy, Inc.: 625M 7.375%, 1/15/2017 651,563 275M 7.625%, 5/15/2019 279,813 298M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 299,490 3,255,705 Wireless Communications—1.0% 275M MetroPCS Wireless, Inc., 7.875%, 9/1/2018 286,688 200M Nextel Communications, Inc., 5.95%, 3/15/2014 201,250 34 Principal Amount or Shares Security Value Wireless Communications (continued) Sprint Nextel Corp.: $ 150M 6%, 12/1/2016 $ 144,375 75M 9.125%, 3/1/2017 (a) 78,938 75M ViaSat, Inc., 6.875%, 6/15/2020 (a) 76,125 787,376 Total Value of Corporate Bonds (cost $72,074,907) 73,720,635 LOAN PARTICIPATIONS—2.1% Chemicals—.7% 299M PL Propylene, LLC, 7%, 3/23/2017 (e) 302,805 299M PolyOne Corp., 5%, 12/20/2017 (e) 300,278 603,083 Energy—.5% 375M Chesapeake Energy Corp., 8.5%, 12/2/2017 (b)(e) 372,382 Forest Products/Containers—.4% 299M Sealed Air Corp., 4.75%, 10/3/2018 (e) 302,198 Metals/Mining—.5% 375M Arch Coal, Inc., 5.75%, 5/16/2018 (e) 369,416 Total Value of Loan Participations (cost $1,632,861) 1,647,079 COMMON STOCKS—.0% Telecommunications 3 * Viatel Holding (Bermuda), Ltd. (d) — 5,970 * World Access, Inc. 2 Total Value of Common Stocks (cost $97,360) 2 Total Value of Investments (cost $73,805,128) 96.0 % 75,367,716 Other Assets, Less Liabilities 4.0 3,162,091 Net Assets 100.0 % $78,529,807 35 Portfolio of Investments (continued) HIGH YIELD FUND June 30, 2012 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) In default as to principal and/or interest payment (d) Securities valued at fair value (see Note 1A). (e) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2012. Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 73,720,260 $ 375 $ 73,720,635 Loan Participations — 1,647,079 — 1,647,079 Common Stocks 2 — — 2 Total Investments in Securities* $ 2 $ 75,367,339 $ 375 $ 75,367,716 * The Portfolio of Investments provides information on the industry categorization. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 36 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments in Investments in Corporate Bonds Common Stocks Total Balance, December 31, 2011 $ 375 $ — $ 375 Purchases — — — Sales Change in unrealized appreciation (depreciation) — — — Realized gain (loss) — — — Transfer into Level 3 — — — Transfer out of Level 3 — — — Balance, June 30, 2012 $ 375 $ — $ 375 The following is a summary of Level 3 inputs by industry: Health Care $375 Telecommunications — $375 The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of June 30, 2012. Impact to Fair Value Valuation Unobservable Valuation from and June 30, 2012 Methodologies Input(s)(1) Range Increase in Input(2) Common Market Market 100% Increase Stock $ — Comparables Comparables/ Bankruptcy Fixed Market Market 100% Increase Income $ 375 Comparables Comparables/ Bankruptcy (1) In determining certain of these inputs, management evaluates a variety of factors including economic conditions, industry and market developments, market valuations of comparable companies and company specific developments including exit strategies and realization opportunities. Management has determined that market participants would take these inputs into account when valuing the investments. (2) This column represents the directional change in the fair value of the Level 3 investments that would result from an increase to the corresponding unobservable input. A decrease to the unobservable input would have the opposite effect. See notes to financial statements 37 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,079.43 $4.96 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.09 $4.82 * Expenses are equal to the annualized expense ratio of .96%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 38 Portfolio of Investments INTERNATIONAL FUND June 30, 2012 Shares Security Value COMMON STOCKS—97.2% United Kingdom—26.5% 149,458 British American Tobacco, PLC $ 7,609,625 65,110 Bunzl, PLC 1,065,774 113,613 Diageo, PLC 2,932,684 192,163 Domino’s Pizza Group, PLC 1,551,755 68,180 Fresnillo, PLC 1,564,025 36,543 GlaxoSmithKline, PLC 831,261 310,479 HSBC Holdings, PLC 2,739,917 102,296 Imperial Tobacco Group, PLC 3,947,085 133,832 * Rolls-Royce Holdings, PLC 1,806,409 14,186,192 * Rolls-Royce Holdings, PLC – “C” Shares (a) 22,250 85,067 SABMiller, PLC 3,418,017 47,372 Standard Chartered, PLC 1,030,576 229,354 Tesco, PLC 1,116,260 29,635,638 India—13.4% 412,345 HDFC Bank, Ltd. 4,199,862 4,362 HDFC Bank, Ltd. (ADR) 142,201 56,586 Hindustan Unilever, Ltd. 462,082 398,935 Housing Development Finance Corporation, Ltd. 4,704,301 648,912 ITC, Ltd. 3,021,772 13,342 Nestle India, Ltd. 1,085,971 60,140 Tata Consultancy Services, Ltd. 1,387,863 15,004,052 Switzerland—8.8% 16,600 * DKSH Holding, Ltd. 911,992 604 * Lindt & Spruengli AG 1,871,903 76,285 Nestle SA – Registered 4,565,272 210,483 * UBS AG – Registered 2,470,005 9,819,172 Netherlands—8.0% 21,096 Core Laboratories NV 2,445,026 44,709 Royal Dutch Shell, PLC – Class “A” 1,513,195 147,247 Unilever NV – CVA 4,932,658 8,890,879 39 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2012 Shares Security Value United States—6.9% 88,707 Philip Morris International, Inc. $ 7,740,573 France—5.8% 27,304 Bureau Veritas SA 2,435,796 19,530 Essilor International SA 1,819,425 1,427 Hermes International 439,666 16,296 Pernod Ricard SA 1,747,457 6,442,344 Canada—5.4% 56,560 Goldcorp, Inc. 2,123,254 87,239 * Valeant Pharmaceuticals International, Inc. (b) 3,901,345 6,024,599 Denmark—3.6% 27,764 Novo Nordisk A/S – Series “B” 4,038,283 Hong Kong—3.2% 306,038 L’Occitane International SA 849,466 585,950 Sands China, Ltd. 1,885,284 366,088 Wynn Macau, Ltd. 863,982 3,598,732 Belgium—3.1% 43,191 Anheuser-Busch InBev NV 3,414,790 Australia—2.6% 106,342 Coca-Cola Amatil, Ltd. 1,463,613 59,854 Newcrest Mining, Ltd. 1,394,981 2,858,594 Japan—2.1% 12,600 Daito Trust Construction Company, Ltd. 1,196,551 12,500 Nitori Company, Ltd. 1,184,134 2,380,685 Germany—2.1% 38,883 SAP AG 2,308,936 40 Shares Security Value Ireland—1.7% 28,488 Paddy Power, PLC $ 1,862,891 Colombia—1.1% 22,796 Ecopetrol SA (ADR) 1,271,789 Mexico—1.1% 440,382 Wal-Mart de Mexico SAB de CV 1,170,665 China—1.0% 10,109 * Baidu.com, Inc. (ADR) 1,162,333 Brazil—.8% 59,380 Souza Cruz SA 858,435 Total Value of Common Stocks (cost $83,791,360) 108,483,390 PREFERRED STOCKS—2.0% Brazil 79,190 AES Tiete SA 1,122,066 61,668 Companhia Energetica de Minas Gerais (ADR) 1,135,925 Total Value of Preferred Stocks (cost $1,564,746) 2,257,991 Total Value of Investments (cost $85,356,106) 99.2 % 110,741,381 Other Assets, Less Liabilities .8 907,429 Net Assets 100.0 % $111,648,810 * Non-income producing (a) Securities valued at fair value (see Note 1A). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts 41 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ — $ 29,635,638 $ — $ 29,635,638 India 142,201 14,861,851 — 15,004,052 Switzerland 911,992 8,907,180 — 9,819,172 Netherlands 2,445,026 6,445,853 — 8,890,879 United States 7,740,573 — — 7,740,573 France — 6,442,344 — 6,442,344 Canada 6,024,599 — — 6,024,599 Denmark — 4,038,283 — 4,038,283 Hong Kong — 3,598,732 — 3,598,732 Belgium — 3,414,790 — 3,414,790 Australia — 2,858,594 — 2,858,594 Japan — 2,380,685 — 2,380,685 Germany — 2,308,936 — 2,308,936 Ireland — 1,862,891 — 1,862,891 Colombia 1,271,789 — — 1,271,789 Mexico 1,170,665 — — 1,170,665 China 1,162,333 — — 1,162,333 Brazil 858,435 — — 858,435 Preferred Stocks Brazil 2,257,991 — — 2,257,991 Total Investments in Securities $ 23,985,604 $ 86,755,777 * $ — $ 110,741,381 * Includes certain foreign securities that were fair valued due to fluctuation in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $86,755,777 of investment securities were classified as Level 2 instead of Level 1. 42 During the period ended June 30, 2012, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period. Transfers, if any, between Levels are recognized at the end of the reporting period. The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments in Common Stocks Balance, December 31, 2011 $ 6,846 Purchases — Sales (6,788) Change in unrealized depreciation (6,846) Realized gain 6,788 Transfer into Level 3 — Transfer out of Level 3 — Balance, June 30, 2012 $ — See notes to financial statements 43 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,051.77 $3.67 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.28 $3.62 * Expenses are equal to the annualized expense ratio of .72%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 44 Portfolio of Investments INVESTMENT GRADE FUND June 30, 2012 Principal Amount Security Value CORPORATE BONDS—97.5% Aerospace/Defense—.4% $200M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) $ 210,547 Agriculture—.8% 340M Cargill, Inc., 6%, 11/27/2017 (a) 404,876 Automotive—.8% 400M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 415,524 Chemicals—2.0% 425M Chevron Phillips Chemicals Co., LLC, 8.25%, 6/15/2019 (a) 586,931 400M Dow Chemical Co., 4.25%, 11/15/2020 435,485 1,022,416 Consumer Durables—.7% 300M Stanley Black & Decker, 5.2%, 9/1/2040 336,836 Energy—9.6% 400M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 490,950 200M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 259,617 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 529,917 439M Maritime & Northeast Pipeline, LLC, 7.5%, 5/31/2014 (a) 470,039 400M Nabors Industries, Inc., 6.15%, 2/15/2018 459,576 500M Petrobras International Finance Co., 5.375%, 1/27/2021 541,386 400M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 376,551 400M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 478,051 489M Suncor Energy, Inc., 6.85%, 6/1/2039 616,692 200M Valero Energy Corp., 9.375%, 3/15/2019 263,190 400M Weatherford International, Inc., 6.35%, 6/15/2017 462,415 4,948,384 Financial Services—14.0% 250M Aflac, Inc., 8.5%, 5/15/2019 326,798 600M American Express Co., 7%, 3/19/2018 743,573 400M American International Group, Inc., 4.875%, 9/15/2016 424,696 400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 420,191 400M BlackRock, Inc., 5%, 12/10/2019 457,936 350M CoBank, ACB, 7.875%, 4/16/2018 (a) 427,512 200M Compass Bank, 6.4%, 10/1/2017 186,919 ERAC USA Finance Co.: 300M 6.375%, 10/15/2017 (a) 351,045 200M 4.5%, 8/16/2021 (a) 213,152 45 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2012 Principal Amount Security Value Financial Services (continued) $400M Ford Motor Credit Co., LLC, 5%, 5/15/2018 $ 425,753 General Electric Capital Corp.: 400M 5.625%, 9/15/2017 459,554 300M 5.5%, 1/8/2020 343,898 400M Glencore Funding, LLC, 6%, 4/15/2014 (a) 420,666 Harley-Davidson Funding Corp.: 400M 5.75%, 12/15/2014 (a) 433,399 210M 6.8%, 6/15/2018 (a) 250,674 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 398,284 400M Protective Life Corp., 7.375%, 10/15/2019 462,998 400M Prudential Financial Corp., 4.75%, 9/17/2015 430,966 7,178,014 Financials—18.2% Bank of America Corp.: 200M 5.65%, 5/1/2018 214,124 200M 5%, 5/13/2021 206,710 100M 5.875%, 2/7/2042 109,940 300M Barclays Bank, PLC, 5.125%, 1/8/2020 326,060 300M Bear Stearns Cos., Inc., 7.25%, 2/1/2018 359,080 Citigroup, Inc.: 450M 6.375%, 8/12/2014 481,937 800M 6.125%, 11/21/2017 887,362 400M Fifth Third Bancorp, 3.5%, 3/15/2022 405,050 Goldman Sachs Group, Inc.: 600M 6.15%, 4/1/2018 651,238 100M 5.75%, 1/24/2022 105,755 400M 6.75%, 10/1/2037 393,192 JPMorgan Chase & Co.: 600M 6%, 1/15/2018 689,539 200M 4.5%, 1/24/2022 215,865 Merrill Lynch & Co., Inc.: 400M 5%, 1/15/2015 414,106 400M 6.4%, 8/28/2017 435,579 200M Mizuho Corporate Bank, Ltd., 2.55%, 3/17/2017 (a) 203,142 Morgan Stanley: 600M 5.95%, 12/28/2017 617,013 500M 6.625%, 4/1/2018 523,406 600M SunTrust Banks, Inc., 6%, 9/11/2017 683,743 600M UBS AG, 4.875%, 8/4/2020 642,128 46 Principal Amount Security Value Financials (continued) Wells Fargo & Co.: $300M 5.625%, 12/11/2017 $ 350,736 200M 4.6%, 4/1/2021 223,534 200M 3.5%, 3/8/2022 206,214 9,345,453 Food/Beverage/Tobacco—8.5% 400M Altria Group, Inc., 9.7%, 11/10/2018 554,208 400M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/2020 477,404 400M Bottling Group, LLC, 5.125%, 1/15/2019 471,712 200M Bunge Limited Finance Corp., 3.2%, 6/15/2017 200,671 400M Corn Products International, Inc., 4.625%, 11/1/2020 434,184 400M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 493,656 400M Lorillard Tobacco Co., 6.875%, 5/1/2020 473,757 300M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 341,755 400M Philip Morris International, Inc., 5.65%, 5/16/2018 483,693 400M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 426,236 4,357,276 Forest Products/Container—.8% 300M International Paper Co., 9.375%, 5/15/2019 403,281 Health Care—2.6% Aristotle Holding, Inc.: 300M 4.75%, 11/15/2021 (a) 332,608 150M 3.9%, 2/15/2022 (a) 155,788 400M Biogen IDEC, Inc., 6.875%, 3/1/2018 488,766 200M Novartis Securities Investment, Ltd., 5.125%, 2/10/2019 238,786 100M Roche Holdings, Inc., 6%, 3/1/2019 (a) 124,561 1,340,509 Information Technology—5.2% 500M Corning, Inc., 4.75%, 3/15/2042 526,070 300M Dell, Inc., 5.875%, 6/15/2019 353,473 400M Harris Corp., 4.4%, 12/15/2020 430,815 500M Motorola Solutions, Inc., 6%, 11/15/2017 568,551 400M Pitney Bowes, Inc., 5.75%, 9/15/2017 418,266 400M Symantec Corp., 3.95%, 6/15/2022 398,202 2,695,377 47 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2012 Principal Amount Security Value Manufacturing—3.9% $380M CRH America, Inc., 8.125%, 7/15/2018 $ 453,206 300M General Electric Co., 5.25%, 12/6/2017 350,743 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 487,790 300M Johnson Controls, Inc., 5%, 3/30/2020 339,698 300M Tyco Electronics Group SA, 6.55%, 10/1/2017 358,550 1,989,987 Media-Broadcasting—4.5% 400M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 539,964 Comcast Corp.: 400M 5.15%, 3/1/2020 465,102 300M 6.95%, 8/15/2037 386,613 300M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 407,143 500M DirecTV Holdings, LLC, 5.15%, 3/15/2042 505,139 2,303,961 Media-Diversified—1.5% McGraw-Hill Cos., Inc.: 200M 5.9%, 11/15/2017 230,489 200M 6.55%, 11/15/2037 229,664 300M Vivendi SA, 6.625%, 4/4/2018 (a) 332,006 792,159 Metals/Mining—5.8% 500M Alcoa, Inc., 6.15%, 8/15/2020 527,186 400M ArcelorMittal, 6.125%, 6/1/2018 406,077 400M Newmont Mining Corp., 5.125%, 10/1/2019 452,558 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 538,095 Vale Overseas, Ltd.: 400M 5.625%, 9/15/2019 445,428 200M 4.375%, 1/11/2022 204,665 400M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 414,070 2,988,079 48 Principal Amount Security Value Real Estate Investment Trusts—5.6% $500M Boston Properties, LP, 5.875%, 10/15/2019 $ 577,245 400M Digital Realty Trust, LP, 5.25%, 3/15/2021 426,550 500M HCP, Inc., 5.375%, 2/1/2021 553,861 400M ProLogis, LP, 6.625%, 5/15/2018 461,940 400M Simon Property Group, LP, 5.75%, 12/1/2015 447,271 400M Ventas Realty, LP, 4.75%, 6/1/2021 416,272 2,883,139 Retail-General Merchandise—1.6% 300M Gap, Inc., 5.95%, 4/12/2021 311,482 400M Home Depot, Inc., 5.875%, 12/16/2036 513,924 825,406 Telecommunications—3.4% 400M BellSouth Corp., 6.55%, 6/15/2034 471,218 105M BellSouth Telecommunications, 6.375%, 6/1/2028 123,865 300M Deutsche Telekom International Finance BV, 4.875%, 3/6/2042 (a) 286,101 309M GTE Corp., 6.84%, 4/15/2018 378,924 400M Verizon New York, Inc., 7.375%, 4/1/2032 496,715 1,756,823 Transportation—1.5% 300M Con-way, Inc., 7.25%, 1/15/2018 345,897 400M GATX Corp., 4.75%, 6/15/2022 405,209 751,106 Utilities—5.5% 400M Arizona Public Service Co., 4.5%, 4/1/2042 414,525 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 351,996 300M Electricite de France SA, 6.5%, 1/26/2019 (a) 353,576 400M Exelon Generation Co., LLC, 6.2%, 10/1/2017 461,689 Great River Energy Co.: 137M 5.829%, 7/1/2017 (a) 146,380 300M 4.478%, 7/1/2030 (a) 334,878 400M Ohio Power Co., 5.375%, 10/1/2021 473,130 200M Sempra Energy, 9.8%, 2/15/2019 277,574 2,813,748 49 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2012 Principal Amount Security Value Waste Management—.6% $265M Republic Services, Inc., 3.8%, 5/15/2018 $ 283,877 Total Value of Corporate Bonds (cost $46,000,340) 97.5 % 50,046,778 Other Assets, Less Liabilities 2.5 1,308,355 Net Assets 100.0 % $51,355,133 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 50,046,778 $ — $ 50,046,778 * The Portfolio of Investments provides information on the industry categorization. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 50 See notes to financial statements Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,091.64 $4.58 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.48 $4.42 * Expenses are equal to the annualized expense ratio of .88%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 51 Portfolio of Investments SELECT GROWTH FUND June 30, 2012 Shares Security Value COMMON STOCKS—98.3% Consumer Discretionary—14.5% 11,360 * Bed Bath & Beyond, Inc. $ 702,048 11,375 Home Depot, Inc. 602,761 10,500 Mattel, Inc. 340,620 970 * Priceline.com, Inc. 644,584 13,780 Ross Stores, Inc. 860,837 3,150,850 Consumer Staples—10.7% 32,400 * Dean Foods Company 551,772 8,290 Ingredion, Inc. 410,521 21,400 Kroger Company 496,266 9,150 Whole Foods Market, Inc. 872,178 2,330,737 Energy—7.7% 4,550 Chevron Corporation 480,025 3,960 ExxonMobil Corporation 338,857 5,980 Helmerich & Payne, Inc. 260,010 4,250 Noble Energy, Inc. 360,485 2,880 Occidental Petroleum Corporation 247,018 1,686,395 Financials—13.2% 10,050 American Express Company 585,011 18,000 BB&T Corporation 555,300 17,330 East West Bancorp, Inc. 406,562 16,600 Invesco, Ltd. 375,160 6,100 Travelers Companies, Inc. 389,424 17,200 U.S. Bancorp 553,152 2,864,609 Health Care—12.0% 6,990 Cooper Companies, Inc. 557,522 5,820 McKesson Corporation 545,625 11,500 Omnicare, Inc. 359,145 16,000 * ResMed, Inc. 499,200 8,810 * Watson Pharmaceuticals, Inc. 651,852 2,613,344 52 Shares Security Value Industrials—11.7% 9,740 * AGCO Corporation $ 445,410 11,080 AMETEK, Inc. 553,003 13,500 Robert Half International, Inc. 385,695 6,420 Rockwell Automation, Inc. 424,105 6,050 Ryder System, Inc. 217,861 6,700 Wabtec Corporation 522,667 2,548,741 Information Technology—25.3% 8,340 * ANSYS, Inc. 526,337 2,400 * Apple, Inc. 1,401,600 45,100 * Cadence Design Systems, Inc. 495,649 9,900 * Check Point Software Technologies, Ltd. 490,941 3,590 International Business Machines Corporation 702,132 8,810 Motorola Solutions, Inc. 423,849 17,590 * Nuance Communications, Inc. 418,994 18,010 * TIBCO Software, Inc. 538,859 5,600 * VMware, Inc. – Class “A” 509,824 5,508,185 Materials—3.2% 3,620 CF Industries Holdings, Inc. 701,339 Total Value of Common Stocks (cost $17,083,725) 98.3 % 21,404,200 Other Assets, Less Liabilities 1.7 360,541 Net Assets 100.0 % $21,764,741 * Non-income producing 53 Portfolio of Investments (continued) SELECT GROWTH FUND June 30, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks* $ 21,404,200 $ — $ — $ 21,404,200 * The Portfolio of Investments provides information on the industry categorization. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 54 See notes to financial statements Fund Expenses (unaudited) TARGET MATURITY 2015 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,004.50 $3.59 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.28 $3.62 * Expenses are equal to the annualized expense ratio of .72%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 55 Portfolio of Investments TARGET MATURITY 2015 FUND June 30, 2012 Principal Effective Amount Security Yield † Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS—56.7% Agency For International Development – Israel: $ 698M 9/15/2015 0.81 % $ 680,212 2,234M 11/15/2015 0.84 2,171,895 Fannie Mae: 243M 8/12/2015 0.87 236,513 600M 9/23/2015 0.91 582,654 3,033M 11/15/2015 0.94 2,938,807 650M Federal Judiciary Office Building, 2/15/2015 1.23 629,363 Freddie Mac: 550M 3/15/2015 0.89 536,928 930M 9/15/2015 0.94 902,455 830M 9/15/2015 0.94 805,425 210M Government Trust Certificate – Turkey Trust, 5/15/2015 1.25 202,589 200M International Bank for Reconstruction & Development, 2/15/2015 0.84 195,628 2,727M Resolution Funding Corporation, 10/15/2015 0.75 2,660,701 2,000M Tennessee Valley Authority, 11/1/2015 1.09 1,928,998 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $12,456,000) 14,472,168 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS—43.3% 11,195M U.S. Treasury Strips, 11/15/2015 (cost $9,281,997) 0.41 11,042,681 Total Value of Investments (cost $21,737,997) 100.0 % 25,514,849 Other Assets, Less Liabilities — 2,980 Net Assets 100.0 % $ 25,517,829 † The effective yields shown for the zero coupon obligations are the effective yields at June 30, 2012. 56 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total U.S. Government Agency Zero Coupon Obligations $ — $ 14,472,168 $ — $ 14,472,168 U.S. Government Zero Coupon Obligations — 11,042,681 — 11,042,681 Total Investments in Securities $ — $ 25,514,849 $ — $ 25,514,849 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 57 Fund Expenses (unaudited) VALUE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/12) (6/30/12) (1/1/12–6/30/12)* Expense Examples Actual $1,000.00 $1,054.20 $4.55 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.43 $4.47 * Expenses are equal to the annualized expense ratio of .89%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2012, and are based on the total value of investments. 58 Portfolio of Investments VALUE FUND June 30, 2012 Shares Security Value COMMON STOCKS—95.2% Consumer Discretionary—8.9% 1,000 Allison Transmission Holdings, Inc. $ 17,560 10,600 Best Buy Company, Inc. 222,176 19,600 Comcast Corporation – Special Shares “A” 615,440 14,300 Dana Holding Corporation 183,183 18,300 * Delphi Automotive, PLC 466,650 6,100 Genuine Parts Company 367,525 12,200 Home Depot, Inc. 646,478 26,150 Lowe’s Companies, Inc. 743,706 4,400 McDonald’s Corporation 389,532 37,300 Newell Rubbermaid, Inc. 676,622 8,100 Omnicom Group, Inc. 393,660 6,900 Target Corporation 401,511 12,466 Time Warner, Inc. 479,941 16,700 Walt Disney Company 809,950 6,413,934 Consumer Staples—14.0% 23,700 Altria Group, Inc. 818,835 10,500 Avon Products, Inc. 170,205 2,400 Beam, Inc. 149,976 13,100 Coca-Cola Company 1,024,289 10,900 ConAgra Foods, Inc. 282,637 16,300 CVS Caremark Corporation 761,699 6,700 Dr. Pepper Snapple Group, Inc. 293,125 7,400 H.J. Heinz Company 402,412 11,500 Kimberly-Clark Corporation 963,355 27,100 Kraft Foods, Inc. – Class “A” 1,046,602 7,800 Nu Skin Enterprises, Inc. – Class “A” 365,820 7,046 PepsiCo, Inc. 497,870 12,200 Philip Morris International, Inc. 1,064,572 11,400 * Prestige Brands Holdings, Inc. 180,234 6,600 Procter & Gamble Company 404,250 51,300 Roundy’s, Inc. 523,773 15,200 Wal-Mart Stores, Inc. 1,059,744 10,009,398 59 Portfolio of Investments (continued) VALUE FUND June 30, 2012 Shares Security Value Energy—11.3% 13,550 Chevron Corporation $ 1,429,525 13,300 ConocoPhillips 743,204 8,400 Devon Energy Corporation 487,116 9,550 Ensco, PLC – Class “A” 448,564 15,600 ExxonMobil Corporation 1,334,892 24,900 Marathon Oil Corporation 636,693 10,800 Marathon Petroleum Corporation 485,136 4,500 National Oilwell Varco, Inc. 289,980 8,100 Occidental Petroleum Corporation 694,737 15,200 Royal Dutch Shell, PLC – Class “A” (ADR) 1,024,936 11,100 Tidewater, Inc. 514,596 8,089,379 Financials—11.5% 7,100 ACE, Ltd. 526,323 7,700 Ameriprise Financial, Inc. 402,402 18,500 Berkshire Hills Bancorp, Inc. 407,000 7,922 Chubb Corporation 576,880 28,400 FirstMerit Corporation 469,168 2,600 IBERIABANK Corporation 131,170 15,000 Invesco, Ltd. 339,000 26,000 JPMorgan Chase & Company 928,980 6,500 M&T Bank Corporation 536,705 13,800 MetLife, Inc. 425,730 13,600 People’s United Financial, Inc. 157,896 7,100 PNC Financial Services Group, Inc. 433,881 17,500 Protective Life Corporation 514,675 23,700 * Select Income REIT (REIT) 563,112 10,500 Tompkins Financial Corporation 395,640 6,200 Travelers Companies, Inc. 395,808 26,000 Wells Fargo & Company 869,440 24,500 Westfield Financial, Inc. 178,850 8,252,660 Health Care—11.9% 22,100 Abbott Laboratories 1,424,787 9,400 Baxter International, Inc. 499,610 4,500 Becton, Dickinson & Company 336,375 11,400 Covidien, PLC 609,900 9,900 GlaxoSmithKline, PLC (ADR) 451,143 21,450 Johnson & Johnson 1,449,162 60 Shares Security Value Health Care (continued) 33,170 Merck & Company, Inc. $ 1,384,847 13,000 Novartis AG (ADR) 726,700 5,700 * Par Pharmaceutical Companies, Inc. 205,998 64,000 Pfizer, Inc. 1,472,000 8,560,522 Industrials—11.8% 7,400 3M Company 663,040 9,600 Dover Corporation 514,656 10,400 Eaton Corporation 412,152 5,700 * Esterline Technologies Corporation 355,395 8,200 * Generac Holdings, Inc. 197,292 5,000 General Dynamics Corporation 329,800 55,400 General Electric Company 1,154,536 13,500 Honeywell International, Inc. 753,840 26,350 ITT Corporation 463,760 11,000 * Mobile Mini, Inc. 158,400 15,600 TAL International Group, Inc. 522,444 7,800 Textainer Group Holdings, Ltd. 287,820 10,500 Triumph Group, Inc. 590,835 15,625 Tyco International, Ltd. 825,781 4,100 United Parcel Service, Inc. – Class “B” 322,916 7,600 United Technologies Corporation 574,028 13,900 Xylem, Inc. 349,863 8,476,558 Information Technology—10.9% 9,000 Automatic Data Processing, Inc. 500,940 49,400 Cisco Systems, Inc. 848,198 7,000 * Envivio, Inc. 44,870 25,400 Hewlett-Packard Company 510,794 34,600 Intel Corporation 922,090 43,400 Intersil Corporation – Class “A” 462,210 7,300 Maxim Integrated Products, Inc. 187,172 50,950 Microsoft Corporation 1,558,561 16,950 Molex, Inc. 405,783 16,500 * NCR Corporation 375,045 9,500 Oracle Corporation 282,150 9,000 QUALCOMM, Inc. 501,120 61 Portfolio of Investments (continued) VALUE FUND June 30, 2012 Shares or Principal Amount Security Value Information Technology (continued) 18,350 TE Connectivity, Ltd. $ 585,549 8,700 Texas Instruments, Inc. 249,603 24,100 Western Union Company 405,844 7,839,929 Materials—4.4% 16,600 Bemis Company, Inc. 520,244 2,900 Compass Minerals International, Inc. 221,212 11,600 Dow Chemical Company 365,400 11,790 DuPont (E.I.) de Nemours & Company 596,220 10,450 Freeport-McMoRan Copper & Gold, Inc. 356,032 22,500 Glatfelter 368,325 9,000 LyondellBasell Industries NV – Class “A” 362,430 11,100 Sonoco Products Company 334,665 3,124,528 Telecommunication Services—5.5% 44,910 AT&T, Inc. 1,601,491 23,480 CenturyLink, Inc. 927,225 7,900 Telephone & Data Systems, Inc. 168,191 28,400 Verizon Communications, Inc. 1,262,096 3,959,003 Utilities—5.0% 14,400 American Electric Power Company, Inc. 574,560 16,300 MDU Resources Group, Inc. 352,243 9,400 NextEra Energy, Inc. 646,814 23,000 NiSource, Inc. 569,250 21,600 Portland General Electric Company 575,856 6,900 Southwest Gas Corporation 301,185 18,300 Vectren Corporation 540,216 3,560,124 Total Value of Common Stocks (cost $56,783,567) 68,286,035 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.4% $1,000M U.S. Treasury Bills, 0.04%, 7/26/2012 (cost $999,972) 999,972 62 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.4% $1,000M Federal Home Loan Bank, 0.07%, 8/2/2012 (cost $999,938) $ 999,938 Total Value of Investments (cost $58,783,477) 98.0 % 70,285,945 Other Assets, Less Liabilities 2.0 1,415,287 Net Assets 100.0 % $71,701,232 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 63 Portfolio of Investments (continued) VALUE FUND June 30, 2012 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks $ 68,286,035 $ — $ — $ 68,286,035 Short-Term U.S. Government Obligations — 999,972 — 999,972 Short-Term U.S. Government Agency Obligations — 999,938 — 999,938 Total Investments in Securities* $ 68,286,035 $ 1,999,910 $ — $ 70,285,945 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2012. Transfers, if any, between Levels are recognized at the end of the reporting period. 64 See notes to financial statements This page left intentionally blank. 65 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2012 CASH GROWTH & MANAGEMENT DISCOVERY GOVERNMENT INCOME HIGH YIELD Assets Investments in securities: At identified cost $ 9,879,859 $ 129,239,793 $ 28,598,863 $ 259,540,970 $ 73,805,128 At value (Note 1A) $ 9,879,859 $ 153,169,390 $ 29,626,929 $ 340,208,628 $ 75,367,716 Cash 240,556 559,926 326,610 1,215,595 2,139,457 Receivables: Investment securities sold — 227,952 — 692,799 115,993 Interest and dividends 326 48,772 130,591 335,009 1,262,072 Trust shares sold 150,055 33,587 2,295 169,289 76,495 Other assets 1,293 17,350 3,541 38,102 9,076 Total Assets 10,272,089 154,056,977 30,089,966 342,659,422 78,970,809 Liabilities Payables: Investment securities purchased — 56,837 — 586,264 299,351 Trust shares redeemed 200,636 79,892 22,349 138,288 83,001 Accrued advisory fees — 92,860 14,813 202,061 47,738 Accrued expenses 6,368 15,524 8,167 27,353 10,912 Due to custodian — — — 320,400 — Total Liabilities 207,004 245,113 45,329 1,274,366 441,002 Net Assets $ 10,065,085 $ 153,811,864 $ 30,044,637 $ 341,385,056 $ 78,529,807 Net Assets Consist of: Capital paid in $ 10,065,085 $ 125,780,263 $ 29,038,558 $ 284,053,239 $ 98,027,574 Undistributed net investment income — 256,971 333,745 2,666,854 2,205,335 Accumulated net realized gain (loss) on investments — 3,845,033 (355,732 ) (26,002,695 ) (23,265,690 ) Net unrealized appreciation in value of investments — 23,929,597 1,028,066 80,667,658 1,562,588 Total $ 10,065,085 $ 153,811,864 $ 30,044,637 $ 341,385,056 $ 78,529,807 Shares of beneficial interest outstanding (Note 2) 10,065,085 5,144,130 2,908,381 11,101,726 12,345,155 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 1.00 $ 29.90 $ 10.33 $ 30.75 $ 6.36 66 See notes to financial statements 67 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2012 INVESTMENT SELECT TARGET INTERNATIONAL GRADE GROWTH MATURITY 2015 VALUE Assets Investments in securities: At identified cost $ 85,356,106 $ 46,000,340 $ 17,083,725 $ 21,737,997 $ 58,783,477 At value (Note 1A) $ 110,741,381 $ 50,046,778 $ 21,404,200 $ 25,514,849 $ 70,285,945 Cash 170,102 723,580 327,444 20,215 1,182,266 Receivables: Investment securities sold 384,205 209,050 — — 317,301 Interest and dividends 533,767 620,835 10,950 — 123,658 Trust shares sold 70,359 13,412 40,562 363 26,658 Other assets 13,342 5,714 1,759 3,537 8,373 Total Assets 111,913,156 51,619,369 21,784,915 25,538,964 71,944,201 Liabilities Payables: Investment securities purchased 133,051 213,688 — — 99,827 Trust shares redeemed 28,743 14,931 27 539 30,592 Accrued advisory fees 66,229 25,200 13,003 12,591 42,879 Accrued expenses 36,323 10,417 7,144 8,005 20,471 Due to custodian — 49,200 Total Liabilities 264,346 264,236 20,174 21,135 242,969 Net Assets $ 111,648,810 $ 51,355,133 $ 21,764,741 $ 25,517,829 $ 71,701,232 Net Assets Consist of: Capital paid in $ 109,060,329 $ 50,163,592 $ 20,639,279 $ 21,102,880 $ 63,113,718 Undistributed net investment income 1,404,421 579,527 18,837 512,245 696,617 Accumulated net realized gain (loss) on investments and foreign currency transactions (24,194,295 ) (3,434,424 ) (3,213,850 ) 125,852 (3,611,571 ) Net unrealized appreciation in value of investments and foreign currency transactions 25,378,355 4,046,438 4,320,475 3,776,852 11,502,468 Total $ 111,648,810 $ 51,355,133 $ 21,764,741 $ 25,517,829 $ 71,701,232 Shares of beneficial interest outstanding (Note 2) 6,388,258 4,692,113 2,357,350 1,644,634 4,622,671 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 17.48 $ 10.94 $ 9.23 $ 15.52 $ 15.51 68 See notes to financial statements 69 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2012 CASH GROWTH & MANAGEMENT DISCOVERY GOVERNMENT INCOME HIGH YIELD Investment Income Income: Interest $ 5,518 $ 1,773 $ 445,024 $ 77 $ 2,755,545 Dividends — 903,120 — 4,049,682 (a) — Total income 5,518 904,893 445,024 4,049,759 2,755,545 Expenses (Notes 1 and 4): Advisory fees 40,701 598,819 110,328 1,271,655 288,295 Professional fees 7,075 19,811 7,018 56,620 11,650 Custodian fees and expenses 2,488 3,775 5,344 10,016 7,966 Reports and notices to shareholders 1,883 9,541 2,567 15,318 5,815 Registration fees 1,254 1,254 1,254 1,303 1,254 Trustees’ fees 307 4,302 784 9,565 2,052 Other expenses 1,180 10,876 6,094 19,365 19,438 Total expenses 54,888 648,378 133,389 1,383,842 336,470 Less: Expenses waived and/or assumed (49,370 ) — (22,066 ) — — Expenses paid indirectly — (486 ) (63 ) (1,045 ) (165 ) Net expenses 5,518 647,892 111,260 1,382,797 336,305 Net investment income — 257,001 333,764 2,666,962 2,419,240 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain on investments — 4,324,572 104,106 6,778,541 763,240 Net unrealized appreciation (depreciation) of investments — 1,800,981 (115,224 ) 19,960,397 1,321,461 Net gain (loss) on investments — 6,125,553 (11,118 ) 26,738,938 2,084,701 Net Increase in Net Assets Resulting from Operations $ — $ 6,382,554 $ 322,646 $ 29,405,900 $ 4,503,941 70 See notes to financial statements 71 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2012 INVESTMENT SELECT TARGET INTERNATIONAL GRADE GROWTH MATURITY 2015 VALUE Investment Income Income: Interest $ 47 $ 1,136,896 $ — $ 605,788 $ 481 Dividends 1,939,245 (b) — 110,302 — 1,013,491 (c) Total income 1,939,292 1,136,896 110,302 605,788 1,013,972 Expenses (Notes 1 and 4): Advisory fees 416,736 185,788 78,026 97,005 268,196 Professional fees 15,894 8,641 6,097 7,127 29,957 Custodian fees and expenses 68,854 4,332 1,315 1,862 3,425 Reports and notices to shareholders 7,005 3,944 2,197 2,349 5,119 Registration fees 1,254 1,254 630 629 630 Trustees’ fees 2,988 1,310 544 703 1,925 Other expenses 22,418 9,474 2,708 3,301 8,290 Total expenses 535,149 214,743 91,517 112,976 317,542 Less: Expenses waived — (37,158 ) — (19,401 ) — Expenses paid indirectly (339 ) (106 ) (63 ) (55 ) (218 ) Net expenses 534,810 177,479 91,454 93,520 317,324 Net investment income 1,404,482 959,417 18,848 512,268 696,648 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Notes 3 and 7): Net realized gain (loss) on: Investments 7,887,900 487,328 50,988 139,610 254,470 Foreign currency transactions (72,807 ) — Net realized gain on investments and foreign currency transactions 7,815,093 487,328 50,988 139,610 254,470 Net unrealized appreciation (depreciation) of: Investments (876,328 ) 1,041,559 1,576,149 (548,130 ) 2,790,058 Foreign currency transactions (2,873 ) — Net unrealized appreciation (depreciation) on investments and foreign currency transactions (879,201 ) 1,041,559 1,576,149 (548,130 ) 2,790,058 Net gain (loss) on investments and foreign currency transactions 6,935,892 1,528,887 1,627,137 (408,520 ) 3,044,528 Net Increase in Net Assets Resulting from Operations $ 8,340,374 $ 2,488,304 $ 1,645,985 $ 103,748 $ 3,741,176 (b) Net of $173,244 foreign taxes withheld (c) Net of $9,318 foreign taxes withheld 72 See notes to financial statements 73 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS CASH MANAGEMENT DISCOVERY GOVERNMENT GROWTH & INCOME 1/1/12 to 1/1/11 to 1/1/12 to 1/1/11 to 1/1/12 to 1/1/11 to 1/1/12 to 1/1/11 to 6/30/12 12/31/11 6/30/12 12/31/11 6/30/12 12/31/11 6/30/12 12/31/11 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 257,001 $ 932,450 $ 333,764 $ 742,203 $ 2,666,962 $ 3,252,549 Net realized gain (loss) on investments — — 4,324,572 16,714,011 104,106 187,200 6,778,541 (1,087,059 ) Net unrealized appreciation (depreciation) of investments — — 1,800,981 (14,223,874 ) (115,224 ) 523,119 19,960,397 2,777,781 Net increase in net assets resulting from operations — — 6,382,554 3,422,587 322,646 1,452,522 29,405,900 4,943,271 Distributions to Shareholders Net investment — — (932,467 ) (777,234 ) (863,206 ) (941,760 ) (4,893,388 ) (3,610,453 ) Net realized gains — — (15,843,166 ) — Total distributions. — — (16,775,633 ) (777,234 ) (863,206 ) (941,760 ) (4,893,388 ) (3,610,453 ) Trust Share Transactions * Proceeds from shares sold 9,684,454 19,090,967 2,064,196 3,766,864 2,416,839 3,093,518 3,393,047 4,407,456 Value of shares issued for acquisition** — 117,568,238 Reinvestment of distributions. — — 16,775,633 777,234 863,206 941,760 4,893,388 3,610,453 Cost of shares redeemed (12,042,887 ) (19,006,323 ) (4,911,487 ) (8,807,286 ) (1,245,079 ) (3,715,216 ) (12,219,256 ) (13,413,938 ) Net increase (decrease) from trust share transactions (2,358,433 ) 84,644 13,928,342 (4,263,188 ) 2,034,966 320,062 (3,932,821 ) 112,172,209 Net increase (decrease) in net assets (2,358,433 ) 84,644 3,535,263 (1,617,835 ) 1,494,406 830,824 20,579,691 113,505,027 Net Assets Beginning of period 12,423,518 12,338,874 150,276,601 151,894,436 28,550,231 27,719,407 320,805,365 207,300,338 End of period † $ 10,065,085 $ 12,423,518 $ 153,811,864 $ 150,276,601 $ 30,044,637 $ 28,550,231 $ 341,385,056 $ 320,805,365 †Includes undistributed net investment income of $ — $ — $ 256,971 $ 932,437 $ 333,745 $ 863,187 $ 2,666,854 $ 4,893,280 * Trust Shares Issued and Redeemed Sold 9,684,454 19,090,967 64,573 117,185 232,465 299,693 110,021 154,857 Issued for acquisition** — 4,117,061 Issued for distributions reinvested. — — 527,369 23,326 84,297 94,082 156,288 122,264 Redeemed (12,042,887 ) (19,006,323 ) (152,317 ) (274,625 ) (120,248 ) (360,711 ) (397,010 ) (468,691 ) Net increase (decrease) in trust shares outstanding (2,358,433 ) 84,644 439,625 (134,114 ) 196,514 33,064 (130,701 ) 3,925,491 ** See Note 11 74 See notes to financial statements 75 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS HIGH YIELD INTERNATIONAL INVESTMENT GRADE SELECT GROWTH 1/1/12 to 1/1/11 to 1/1/12 to 1/1/11 to 1/1/12 to 1/1/11 to 1/1/12 to 1/1/11 to 6/30/12 12/31/11 6/30/12 12/31/11 6/30/12 12/31/11 6/30/12 12/31/11 Increase (Decrease) in Net Assets From Operations Net investment income $ 2,419,240 $ 4,849,380 $ 1,404,482 $ 2,458,163 $ 959,417 $ 1,860,511 $ 18,848 $ 12,004 Net realized gain on investments and foreign currency transactions 763,240 1,754,843 7,815,093 334,514 487,328 460,960 50,988 1,073,811 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 1,321,461 (2,638,654 ) (879,201 ) (2,120,866 ) 1,041,559 393,923 1,576,149 (363,301 ) Net increase in net assets resulting from operations 4,503,941 3,965,569 8,340,374 671,811 2,488,304 2,715,394 1,645,985 722,514 Dividends to Shareholders Net investment income (5,098,995 ) (5,160,095 ) (1,731,413 ) (2,350,061 ) (2,108,865 ) (2,081,740 ) (12,001 ) (22,822 ) Trust Share Transactions * Proceeds from shares sold 2,762,233 4,622,171 1,601,417 3,039,700 3,691,230 5,741,661 2,681,689 4,173,308 Reinvestment of dividends 5,098,995 5,160,095 1,731,413 2,350,061 2,108,865 2,081,740 12,001 22,822 Cost of shares redeemed (2,955,510 ) (5,024,156 ) (3,959,438 ) (6,592,964 ) (1,776,141 ) (4,328,690 ) (618,788 ) (713,416 ) Net increase (decrease) from trust share transactions 4,905,718 4,758,110 (626,608 ) (1,203,203 ) 4,023,954 3,494,711 2,074,902 3,482,714 Net increase (decrease) in net assets 4,310,664 3,563,584 5,982,353 (2,881,453 ) 4,403,393 4,128,365 3,708,886 4,182,406 Net Assets Beginning of period 74,219,143 70,655,559 105,666,457 108,547,910 46,951,740 42,823,375 18,055,855 13,873,449 End of period † $ 78,529,807 $ 74,219,143 $ 111,648,810 $ 105,666,457 $ 51,355,133 $ 46,951,740 $ 21,764,741 $ 18,055,855 †Includes undistributed net investment income of $ 2,205,335 $ 4,885,090 $ 1,404,421 $ 1,731,352 $ 579,527 $ 1,731,388 $ 18,837 $ 11,990 * Trust Shares Issued and Redeemed Sold 431,494 727,521 91,668 181,946 338,164 537,386 288,495 492,470 Issued for dividends reinvested 809,364 822,982 97,107 144,619 195,446 201,329 1,282 2,660 Redeemed (462,227 ) (793,138 ) (227,490 ) (398,041 ) (163,547 ) (405,249 ) (66,819 ) (84,770 ) Net increase (decrease) in trust shares outstanding 778,631 757,365 (38,715 ) (71,476 ) 370,063 333,466 222,958 410,360 76 See notes to financial statements 77 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS TARGET MATURITY 2015 VALUE 1/1/12 to 1/1/11 to 1/1/12 to 1/1/11 to 6/30/12 12/31/11 6/30/12 12/31/11 Increase (Decrease) in Net Assets From Operations Net investment income $ 512,268 $ 1,049,168 $ 696,648 $ 1,353,420 Net realized gain on investments 139,610 261,798 254,470 1,526,763 Net unrealized appreciation (depreciation) of investments (548,130 ) 550,646 2,790,058 (1,786,349 ) Net increase in net assets resulting from operations 103,748 1,861,612 3,741,176 1,093,834 Distributions to Shareholders Net investment income (1,049,176 ) (1,064,158 ) (1,353,452 ) (1,450,240 ) Net realized gains (261,791 ) (375,599 ) — — Total distributions (1,310,967 ) (1,439,757 ) (1,353,452 ) (1,450,240 ) Trust Share Transactions * Proceeds from shares sold 616,753 1,139,303 2,036,581 3,050,864 Reinvestment of distributions 1,310,967 1,439,757 1,353,453 1,450,240 Cost of shares redeemed (1,694,417 ) (4,478,784 ) (3,101,746 ) (6,072,655 ) Net increase (decrease) from trust share transactions 233,303 (1,899,724 ) 288,288 (1,571,551 ) Net increase (decrease) in net assets (973,916 ) (1,477,869 ) 2,676,012 (1,927,957 ) Net Assets Beginning of period 26,491,745 27,969,614 69,025,220 70,953,177 End of period † $ 25,517,829 $ 26,491,745 $ 71,701,232 $ 69,025,220 †Includes undistributed net investment income of $ 512,245 $ 1,049,153 $ 696,617 $ 1,353,421 * Trust Shares Issued and Redeemed Sold 38,419 71,562 130,867 206,479 Issued for distributions reinvested 84,688 94,659 86,372 93,685 Redeemed (106,291 ) (283,849 ) (199,816 ) (407,406 ) Net increase (decrease) in trust shares outstanding 16,816 (117,628 ) 17,423 (107,242 ) 78 See notes to financial statements 79 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS June 30, 2012 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Cash Management Fund, Discovery Fund, Government Fund, Growth & Income Fund, High Yield Fund, International Fund, Investment Grade Fund, Select Growth Fund, Target Maturity 2015 Fund and Value Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of June 30, 2012 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Discovery Fund seeks long-term growth of capital. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. High Yield Fund seeks high current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Select Growth Fund seeks long-term growth of capital. Target Maturity 2015 Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Fund’s maturity, consistent with the preservation of capital. Value Fund seeks total return. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, 80 market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If First Investors Management Company, Inc.’s (“FIMCO”) Valuation Committee decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. As of June 30, 2012, the High Yield Fund held two securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $375 representing 0% of the Fund’s net assets and the International Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $22,250 representing 0% of the Fund’s net assets. At June 30, 2012, fair value estimates were used for certain foreign securities in the International Fund. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. 81 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2012 In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by FIMCO’s Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of June 30, 2012, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2011, capital loss carryovers were as follows: 82 Not Subject Year Capital Loss Carryovers Expire to Expiration Long Short Fund Total 2012 2013 2014 2015 2016 2017 2018 Term Term Government $ 459,838 $ 51,149 $ 193,688 $ 177,059 $ 37,942 $ — $ — $ — $ — $ — Growth & 31,209,333 — 17,193,974 8,039,673 4,263,574 1,712,112 — Income* High 24,027,430 1,392,331 1,059,640 1,944,836 433,726 3,694,844 15,502,053 — — — Yield** International 31,082,999 — 21,661,017 8,389,229 1,032,753 — — Investment 3,921,752 — 2,776,651 1,145,101 — — — Grade Select 3,264,318 — 1,761,788 1,502,530 — — — Growth Value 3,858,818 — 2,727,225 1,131,593 — — — *
